DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 13 and 17, as filed on September 27, 2022, are acknowledged. 
The amendment made to claim 13, has overcome the previous rejection to the claim under 35 USC 112, as set forth in the Office Action mailed on June 30, 2022.
Applicant's arguments, see Remarks filed on September 27, 2022, with respect to previous rejections as set forth in the Office Action mailed on June 30, 2022, have been fully considered but they are not persuasive.
The Applicant argues that “[i]nert precursors are widely known in semiconductor processing and one of ordinary skill in the art would be immediately recognize whether a precursor was inert or non-inert”.  However, there is no general agreement in the art regarding what precursors are considered as “inert”.  For example, nitrogen (N2) is a well-known nitridation gas (considered as a reactive gas); however, some of ordinary skill in the art would consider it as an inert gas, as evidenced by Zhang et al. (paragraph 0037, US20210366727).  
The Applicant also argues that “[i]n rejecting independent claim 1, the Examiner asserts that Dolan teaches removing the oxidized ruthenium. However, Dolan only discusses reducing the oxidized ruthenium to elemental ruthenium, whereas the present claims recite removing the oxidized ruthenium.”  However, Dolan does disclose removing the oxidized ruthenium (repeated cycles of oxidizing/reducing reduces the amount of unwanted metal/metal oxides, paragraph 0013).
The Applicant argues that “Zhang fails to discuss oxidizing the ruthenium followed by a subsequent hydrogen treatment to remove ruthenium oxide, but instead discusses a hydrogen radical treatment process to remove oxide residues or oxide layers from copper layers”.  However, Zhang does disclose oxidizing the ruthenium followed by a subsequent hydrogen treatment to remove ruthenium oxide (paragraphs 0059 and 0061).  The oxide residue on copper is oxidized ruthenium (paragraphs 0027-0028).  
The Applicant argues that “Dolan discusses that the oxidizing environment may include an inert gas, but does not discuss the reducing agent, or the agent used to remove ruthenium tetroxide including an inert gas”; however, Dolan does discloses performing a particle treatment with an inert precursor (paragraph 0018).  A treatment process involving an inert gas reads on performing a particle treatment with an inert precursor (paragraph 0018).  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim (see MPEP 2111). 
The Applicant further argues that “Zhang discusses mixing the oxygen-containing gas or hydrogen-containing gas with an inert gas that can be considered a "carrier" gas. See Zhang, para. [0037]. Zhang fails to teach performing a particle treatment, but instead describes the use of a carrier gas, which does not obviate independent claim 11”.  Again, as discussed above, A treatment process involving an inert gas disclosed by Zhang reads on performing a particle treatment with an inert precursor (paragraph 0037).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 11 and 14, the phrase “inert precursor” contains a relative term “inert”, which renders the claim indefinite.  The term “inert” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination, the examiner interprets the limitation as “argon or helium”, which has support in paragraph 0058 of the Specification. 
Regarding claims 12-16, they are indefinite due to their dependency on claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 11-12, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolan et al. (US20120231561).
Regarding claim 1, Dolan discloses an etching method (abstract) comprising: flowing an oxygen-containing precursor into a processing region of a semiconductor processing chamber (paragraph 0027 and Figs. 2-3); contacting a substrate housed in the processing region with the oxygen-containing precursor, wherein the substrate comprises an exposed region of ruthenium, and wherein the contacting produces ruthenium tetroxide (paragraph 0012 and Figs. 1C and 3); vaporizing the ruthenium tetroxide from a surface of the exposed region of ruthenium, wherein an amount of oxidized ruthenium remains (paragraph 0012); contacting the oxidized ruthenium with a hydrogen-containing precursor (paragraph 0027 and Fig. 2); and removing the oxidized ruthenium (paragraph 0013 and Fig. 1D).  
Regarding claim 5, Dolan discloses wherein the hydrogen-containing precursor comprises diatomic hydrogen (H2, paragraph 0027).
Regarding claim 6, Dolan discloses contacting the substrate with the hydrogen-containing precursor prior to flowing the oxygen-containing precursor, wherein the hydrogen-containing precursor exposes the region of ruthenium (Fig. 2 and paragraph 0022).
Regarding claim 8, Dolan discloses wherein removing the oxidized ruthenium exposes additional ruthenium, and wherein the method is repeated for an additional cycle (paragraphs 0012-0013 and Fig. 2).
Regarding claim 11, Dolan discloses an etching method (abstract) comprising: flowing an oxygen-containing precursor into a processing region of a semiconductor processing chamber (paragraph 0027 and Figs. 2-3); contacting a substrate housed in the processing region with the oxygen-containing precursor, wherein the substrate comprises an exposed region of ruthenium, and wherein the contacting produces ruthenium tetroxide (paragraph 0012 and Figs. 1C and 3); performing a particle treatment with an inert precursor within the processing region of the semiconductor processing chamber (He, Ar, paragraph 0018); contacting the ruthenium tetroxide with the inert precursor (paragraphs 0012 and 0018); and removing the ruthenium tetroxide (paragraph 0012). 
Regarding claim 12, Dolan discloses forming a plasma of the oxygen-containing precursor in the processing region (paragraph 0019 and Fig.3).  
Regarding claim 15, Dolan discloses wherein removing the ruthenium tetroxide exposes additional ruthenium, and wherein the method is repeated for an additional cycle (paragraphs 0012-0013 and Fig. 2).
Regarding claim 16, Dolan discloses contacting the substrate with a hydrogen-containing precursor prior to flowing the oxygen-containing precursor, wherein the hydrogen-containing precursor exposes the region of ruthenium (Fig. 2 and paragraph 0022).
Regarding claim 17, Dolan discloses an etching method (abstract) comprising: contacting a substrate disposed within a processing region of a semiconductor processing chamber with a hydrogen-containing precursor, wherein the contacting exposes ruthenium metal on the substrate (paragraphs 0022-0023 and Figs. 2-3); flowing an oxygen-containing precursor into the processing region of the semiconductor processing chamber (paragraph 0027 and Figs. 2-3); contacting the ruthenium metal exposed on the substrate with the oxygen- containing precursor, wherein the contacting produces ruthenium tetroxide (paragraph 0012 and Figs. 1C and 2); and vaporizing the ruthenium tetroxide from a surface of the ruthenium metal (paragraph 0012 and Fig. 2), wherein an amount of oxidized ruthenium remains (ruthenium dioxide remains, paragraph 0012); contacting the oxidized ruthenium with a hydrogen-containing precursor (paragraphs 0013 and 0018); and removing the oxidized ruthenium (paragraph 0013).  
Regarding claim 19, Dolan discloses forming a plasma of the oxygen-containing precursor within the semiconductor processing chamber (paragraph 0019 and Fig. 3).
Regarding claim 20, Dolan discloses repeating the method for at least one additional cycle (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20210366727) in view of Vos etr al. (Chemistry of Materials, vol. 31, year 2019, pages 3878-3882).
Regarding claim 1, Zhang discloses an etching method (abstract) comprising: flowing an oxygen-containing precursor into a processing region of a semiconductor processing chamber (paragraph 0059 and Fig. 2); contacting a substrate housed in the processing region with the oxygen-containing precursor, wherein the substrate comprises an exposed region of ruthenium (paragraph 0059 and Figs. 1-2); removing ruthenium from a surface of the exposed region of ruthenium (paragraph 0059 and Fig. 1); contacting an oxide residue on the substrate with a hydrogen-containing precursor (paragraph 0061); and removing the oxide residue (paragraph 0061).  
Zhang is silent about that the contacting of the substrate with the oxygen-containing precursor produces ruthenium tetroxide, and contacting the substrate with the hydrogen-containing precursor removes remaining oxidized ruthenium.  However, Vos teaches that exposing Ru to O3 or to an O2 plasma leads to formation of volatile ruthenium tetraoxide (RuO4), and exposing oxidized ruthenium to hydrogen results in removal of the oxidized ruthenium (reduce the film to metallic Ru, 2nd paragraph in the right column on page 3879).  Therefore, even though Zhang is silent about the detailed mechanism of the oxidation-reduction process, one of ordinary skill would understand the formation of volatile ruthenium tetraoxide and removal of remaining ruthenium oxide in the process of Zhang through the teaching of Vos.
Regarding claim 2, Zhang discloses forming a plasma of the oxygen-containing precursor, wherein plasma effluents are flowed into the processing region (paragraph 0059 and Fig. 2). 
Regarding claims 3 and 4, Zhang discloses wherein a temperature within the processing region is maintained between 20 to 300oC (paragraph 0059), which overlaps with the ranges recited in the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 7, Zhang discloses wherein the processing region is maintained plasma free throughout the etching method (paragraphs 0033 and 0037, Fig. 2).  
Regarding claim 11, Zhang discloses an etching method (abstract) comprising: flowing an oxygen-containing precursor into a processing region of a semiconductor processing chamber (paragraph 0059 and Fig. 2); contacting a substrate housed in the processing region with the oxygen-containing precursor, wherein the substrate comprises an exposed region of ruthenium (paragraph 0059 and Figs. 1-2); performing a particle treatment with an inert precursor within the processing region of the semiconductor processing chamber (He, Ar, paragraph 0037); contacting the oxygen-containing precursor exposed substrate with the inert precursor (paragraph 0037 and Fig. 5); and removing the exposed ruthenium (paragraphs 0028 and 0029).
Zhang is silent about that the contacting of the substrate with the oxygen-containing precursor produces ruthenium tetroxide.  However, Vos teaches that exposing Ru to O3 or to an O2 plasma leads to formation of volatile ruthenium tetraoxide (RuO4, 2nd paragraph in the right column on page 3879).  Therefore, even though Zhang is silent about the detailed mechanism of the oxidation-reduction process, one of ordinary skill would understand the formation of volatile ruthenium tetraoxide in the process of Zhang through the teaching of Vos.
Regarding claim 12, Zhang discloses forming a plasma of the oxygen-containing precursor in a remote plasma region of the semiconductor processing chamber (paragraph 0037 and Fig. 2). 
Regarding claim 13, Zhang discloses wherein a temperature within the semiconductor processing chamber is maintained between about 20oC to about 300oC (paragraph 0037 and Fig. 2), which overlaps with the ranges recited in the instant claims. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over Dolan et al. (US20120231561) as applied to claim 1 above.
Regarding claim 9, Dolan is silent about the ruthenium is removed selective to an exposed region of silicon oxide, titanium oxide, or tungsten oxide. However, Dolan discloses that the ruthenium is removed selective to an exposed region of a gate dielectric of a field-effect transistor (paragraph 0014 and Fig. 1).  Silicon oxide is a well-known gate dielectric of a field-effect transistor.
Regarding claim 10, Dolan discloses wherein a pressure within the semiconductor processing chamber is maintained between 0.2 to 6 Torr (200-6000 mTorr, paragraph 0030), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US20120231561) as applied to claim 11 above, in view of Xiao (Introduction to Semiconductor Manufacturing Technology, SPIE Press, 2012, ISBN 978-0-8194-9092-6, pages 361-362).
	Regarding claim 14, Dolan discloses wherein a plasma is formed of the inert precursor (paragraphs 0018-0019).  Dolan is silent about wherein a plasma power used to form the plasma of the inert precursor is maintained at less than or about 500 W.  However, Dolan discloses that the plasma is generated using parallel plate electrodes with rf power (Fig. 3 and paragraph 0028).  In addition, Xiao teaches that rf power is a result effective variable impacting etch rate and damaging effect. Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the plasma power (a result-effective variable) as taught by Xiao to achieve desirable etch results in the method of Dolan, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US20120231561) as applied to claim 17 above, in view of Zhang et al. (US20210366727).
	Regarding claim 18, Dolan is silent about wherein a temperature within the processing region is maintained at less than or about 150 oC.  However, Zhang teaches that in an oxidation removal process of ruthenium, a temperature within the processing region is maintained between 20 to 300oC (paragraph 0059), which overlaps with the ranges recited in the instant claims.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to known process temperature as taught by Zhang in the method of Dolan, with a reasonable expectation of sucess.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713